Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 23 is rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 11,304,233 (hereinafter Shinohara’233) in view of Adachi (US 2017/0171723) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
    
Regarding claim 23, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 23 of instant application merely broadens the scope of the claim 1 of Shinohara’233 by eliminating the elements and their functions of the claims as set forth below.
Claim 23 of Instant Application
Claim 1 of Shinohara’233
A wireless LAN access point in a wireless communication system in which one wireless LAN access point (which is hereinafter referred to as an “AP”) and a plurality of wireless LAN stations (each of which is hereinafter referred to as an “STA’) are connected to each other, and in which an uplink data frame is simultaneously transmitted from each of the plurality of STAs to the AP in a multiple access scheme, the wireless LAN access point comprising:
a station information collection unit that collects from the plurality of STAs station information which is used for selection of STAs performing simultaneous transmission and for control of the simultaneous transmission;
a simultaneous-transmission determination unit that selects a combination of STAs performing the simultaneous transmission based on the station information;
a trigger transmission unit that transmits to each of the STAs, which simultaneously transmits the uplink data frame, a trigger frame which instructs to perform the simultaneous transmission, and which includes information necessary for the control of the simultaneous transmission; and
a common CSMA/CA control unit that acquires a channel access right for transmitting the trigger frame or a downlink data frame from the AP to each of the STAs.
A wireless LAN access point in a wireless communication system in which one wireless LAN access point (which is hereinafter referred to as an “AP”) and a plurality of wireless LAN stations (each of which is hereinafter referred to as an “STA”) are connected to each other, and in which an uplink data frame is simultaneously transmitted from each of the plurality of STAs to the AP in a multiple access scheme, the wireless LAN access point comprising:
a station information collection unit that collects from the plurality of STAs station information which is used for selection of STAs performing simultaneous transmission and for control of the simultaneous transmission;
a simultaneous-transmission determination unit that selects a combination of STAs performing the simultaneous transmission based on the station information; and 
a trigger transmission unit that transmits to each of the STAs, which simultaneously transmits the uplink data frame, a trigger frame which instructs to perform the simultaneous transmission and which includes information necessary for the control of the simultaneous transmission and a modulation and coding scheme used in the simultaneous transmission; wherein the trigger transmission unit selects the modulation and coding scheme that corresponds to a smaller number of bits than in the case of a single user communication.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 23 of the instant application merely broadens the scope of the claim 1 of Shinohara’233 by eliminating the italicized portion of limitation of claim 23.
Shinohara’233 discloses all the subject matter of the claimed invention with the exception of a common CSMA/CA control unit that acquires a channel access right for transmitting the trigger frame or a downlink data frame from the AP to each of the STAs. Adachi from the same or similar fields of endeavor discloses a common CSMA/CA control unit that acquires a channel access right for transmitting the trigger frame (¶ [0031]: The functions of the controller, controlling circuitry or the baseband integrated circuit may be performed by software (programs) that runs on a processor such as a CPU or may be performed by hardware, or may be performed by both of the software and the hardware; ¶ [0137]: the access right may be obtained on a CSMA/CA basis and trigger frame 404 may be transmitted) or a downlink data frame from the AP to each of the STAs (¶ [0029]: This wireless communication device can be implemented in a wireless communication base station; par. 31: The functions of the controller, controlling circuitry or the baseband integrated circuit may be performed by software (programs) that runs on a processor such as a CPU or may be performed by hardware, or may be performed by both of the software and the hardware; ¶ [0062]: When a MAC frame is transmitted on the basis of CSMA/CA (Carrier Sense Multiple Access with Carrier Avoidance), MAC processor 10 needs to acquire the access right (transmission right) on the wireless medium). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Shinohara’233 by transmitting a trigger frame to group of terminals transmitting uplink data simultaneously after obtaining access right on a CSMA/CA basis and transmitting downlink frame on the basis of CSMA/CA. The motivation would have been for efficient transmission (Adachi par. 5).
Claim 23 is rejected on the ground of nonstatutory double patenting over claim 5 of U.S. Patent No. 10,631,337 (hereinafter Shinohara’337) in view of Adachi (US 2017/0171723) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
    
Regarding claim 23, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 23 of instant application merely broadens the scope of the claim 5 of Shinohara’337 by eliminating the elements and their functions of the claims as set forth below.
Claim 23 of Instant Application
Claim 5 of Shinohara’337
A wireless LAN access point in a wireless communication system in which one wireless LAN access point (which is hereinafter referred to as an “AP”) and a plurality of wireless LAN stations (each of which is hereinafter referred to as an “STA’) are connected to each other, and in which an uplink data frame is simultaneously transmitted from each of the plurality of STAs to the AP in a multiple access scheme, the wireless LAN access point comprising:
a station information collection unit that collects from the plurality of STAs station information which is used for selection of STAs performing simultaneous transmission and for control of the simultaneous transmission;
a simultaneous-transmission determination unit that selects a combination of STAs performing the simultaneous transmission based on the station information;
a trigger transmission unit that transmits to each of the STAs, which simultaneously transmits the uplink data frame, a trigger frame which instructs to perform the simultaneous transmission, and which includes information necessary for the control of the simultaneous transmission; and
a common CSMA/CA control unit that acquires a channel access right for transmitting the trigger frame or a downlink data frame from the AP to each of the STAs.
A wireless LAN access point in a wireless communication system in which one wireless LAN access point and a plurality of wireless LAN stations (each of which is hereinafter referred to as an “STA”) are connected to each other, and in which an uplink data frame is simultaneously transmitted from each of the plurality of STAs to the wireless LAN access point in a multiple access scheme, the wireless LAN access point comprising: 
a station information collection unit that collects from the plurality of STAs station information which is used for selection of STAs performing simultaneous transmission and for control of the simultaneous transmission; 
a simultaneous-transmission determination unit that selects a combination of STAs performing the simultaneous transmission based on the station information; 
a trigger transmission unit that transmits to each of the STAs, which simultaneously transmits the uplink data frame, a trigger frame which instructs to perform the simultaneous transmission and which includes information necessary for the control of the simultaneous transmission; 
a first CSMA/CA control unit that acquires a channel access right for transmitting a downlink data frame from the AP to each of the STAs; a second CSMA/CA control unit that acquires a channel access right for transmitting the trigger frame; and 
an access control unit that sets a parameter of CSMA/CA control for performing priority control between CSMA/CA control on the downlink data frame and CSMA/CA control on the trigger frame.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 23 of the instant application merely broadens the scope of the claim 5 of Shinohara’337 by eliminating the italicized portion of limitation of claim 23.
Shinohara’337 discloses all the subject matter of the claimed invention with the exception of a common CSMA/CA control unit that acquires a channel access right for transmitting the trigger frame or a downlink data frame from the AP to each of the STAs. Adachi from the same or similar fields of endeavor discloses a common CSMA/CA control unit that acquires a channel access right for transmitting the trigger frame (¶ [0031]: The functions of the controller, controlling circuitry or the baseband integrated circuit may be performed by software (programs) that runs on a processor such as a CPU or may be performed by hardware, or may be performed by both of the software and the hardware; ¶ [0137]: the access right may be obtained on a CSMA/CA basis and trigger frame 404 may be transmitted) or a downlink data frame from the AP to each of the STAs (¶ [0029]: This wireless communication device can be implemented in a wireless communication base station; par. 31: The functions of the controller, controlling circuitry or the baseband integrated circuit may be performed by software (programs) that runs on a processor such as a CPU or may be performed by hardware, or may be performed by both of the software and the hardware; ¶ [0062]: When a MAC frame is transmitted on the basis of CSMA/CA (Carrier Sense Multiple Access with Carrier Avoidance), MAC processor 10 needs to acquire the access right (transmission right) on the wireless medium). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Shinohara’337 by transmitting a trigger frame to group of terminals transmitting uplink data simultaneously after obtaining access right on a CSMA/CA basis and transmitting downlink frame on the basis of CSMA/CA. The motivation would have been for efficient transmission (Adachi par. 5).

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “station information collection unit, simultaneous-transmission determination unit, trigger transmission unit, and common CSMA/CA control unit ” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. (US 2015/0063258) in view of Adachi (US 2017/0171723).

Regarding claim 23, Merlin discloses 
A wireless LAN access point in a wireless communication system in which one wireless LAN access point (which is hereinafter referred to as an “AP”) and a plurality of wireless LAN stations (each of which is hereinafter referred to as an “STA”) are connected to each other, and in which an uplink data frame is simultaneously transmitted from each of the plurality of STAs to the AP in a multiple access scheme, the wireless LAN access point comprising (Fig. 8):
a station information collection unit that collects from the plurality of STAs station information which is used for selection of STAs performing simultaneous transmission and for control of the simultaneous transmission (¶ [0068]: The message exchange may indicate that each of the user terminals 120A-C may transmit a request message (REQ) 802A-C to the AP 110 requesting a UL-MU-MIMO TXOP. As described above, each of the request messages 802A-C may indicate that the transmitting user terminal 120A-C has data available to be transmitted to the AP 110; ¶ [0069]: After receiving each of request messages 802A-C, the AP 110 may respond with a message indicating that the AP 110 has received each of the request messages 802A-C from the user terminals 120A-C; ¶ [0093]: ¶ [0073]: FIG. 9 shows a diagram of an example of a CTX frame 900 format. The CTX frame 900 may be configured as a trigger frame ... The AP 110 may determine the duration of the following Mu-MIMO PPDU that the user terminals 120 are allowed to send based on estimated TX time fields received in at least one message requesting to transmit uplink data from the user terminals 120);
a simultaneous-transmission determination unit that selects a combination of STAs performing the simultaneous transmission (¶ [0069]: the AP 110 may transmit a trigger frame (TF) message (e.g., a CTX message) indicating that each of the request messages 802A-C has been received but that the AP 110 has not granted a transmission opportunity for the user terminals 120A-C to uplink data ... the TF message 804 is a broadcast message. The TF message 804 may indicate which user terminals are granted permission to transmit data to the AP 110 during a transmission opportunity) based on the station information (¶ [0068]: The message exchange may indicate that each of the user terminals 120A-C may transmit a request message (REQ) 802A-C to the AP 110 requesting a UL-MU-MIMO TXOP. As described above, each of the request messages 802A-C may indicate that the transmitting user terminal 120A-C has data available to be transmitted to the AP 110); and 
a trigger transmission unit that transmits to each of the STAs, which simultaneously transmits the uplink data frame (¶ [0069]: the AP 110 may transmit a trigger frame (TF) message (e.g., a CTX message) indicating that each of the request messages 802A-C has been received but that the AP 110 has not granted a transmission opportunity for the user terminals 120A-C to uplink data ... the TF message 804 is a broadcast message. The TF message 804 may indicate which user terminals are granted permission to transmit data to the AP 110 during a transmission opportunity), a trigger frame which instructs to perform the simultaneous transmission (¶ [0070]: At a time indicated by the TF message 804, the three user terminals 120A-C transmit data 806A-C to the AP 110. The data 806a-c are transmitted at least partially concurrently during the transmission opportunity) and which includes information necessary for the control of the simultaneous transmission (¶ [0073]: FIG. 9 shows a diagram of an example of a CTX frame 900 format. The CTX frame 900 may be configured as a trigger frame ... The AP 110 may determine the duration of the following Mu-MIMO PPDU that the user terminals 120 are allowed to send based on estimated TX time fields received in at least one message requesting to transmit uplink data from the user terminals 120 ... The UT Info 930 field may include ... a Time Adjustment 936 field which indicates a time that a UT should adjust its transmission compared to the reception of a trigger frame (the CTX in this case) ...  and a MCS 946 field which indicates the MCS the UT should use).
Merlin discloses all the subject matter of the claimed invention with the exception of a common CSMA/CA control unit that acquires a channel access right for transmitting the trigger frame or a downlink data frame from the AP to each of the STAs. Adachi from the same or similar fields of endeavor discloses a common CSMA/CA control unit that acquires a channel access right for transmitting the trigger frame (¶ [0031]: The functions of the controller, controlling circuitry or the baseband integrated circuit may be performed by software (programs) that runs on a processor such as a CPU or may be performed by hardware, or may be performed by both of the software and the hardware; ¶ [0137]: the access right may be obtained on a CSMA/CA basis and trigger frame 404 may be transmitted) or a downlink data frame from the AP to each of the STAs (¶ [0029]: This wireless communication device can be implemented in a wireless communication base station; ¶ [0031]: The functions of the controller, controlling circuitry or the baseband integrated circuit may be performed by software (programs) that runs on a processor such as a CPU or may be performed by hardware, or may be performed by both of the software and the hardware; ¶ [0062]: When a MAC frame is transmitted on the basis of CSMA/CA (Carrier Sense Multiple Access with Carrier Avoidance), MAC processor 10 needs to acquire the access right (transmission right) on the wireless medium). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Merlin by transmitting a trigger frame to group of terminals transmitting uplink data simultaneously after obtaining access right on a CSMA/CA basis and transmitting downlink frame on the basis of CSMA/CA of Adachi. The motivation would have been for efficient transmission (Adachi par. 5).
Regarding claim 24, Merlin discloses A wireless communication method in which one wireless LAN access point (which is hereinafter referred to as an “AP”) and a plurality of wireless LAN stations (each of which is hereinafter referred to as an “STA’) are connected to each other, and in which an uplink data frame is simultaneously transmitted from each of the plurality of STAs to the AP in a multiple access scheme, comprising: ... (Fig. 8, see the rejection for claim 23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466